Exhibit 10.14

 

GENERAL RELEASE

 

This General Release (“Agreement”) is made and entered into on August 1, 2003 by
and between Mitchell Cannold (“Employee”) and L90, Inc. doing business as
“MaxWorldwide” (the “Company”).

 

WHEREAS, Employee serves as President and Chief Executive Officer pursuant to
that certain Employment Agreement dated March 4, 2002 (the “Old Employment
Agreement”).

 

WHEREAS, Company and Employee desire to terminate the Old Employment Agreement
and to enter into a new employment agreement substantially in the form attached
hereto (the “New Employment Agreement”).

 

WHEREAS, Company and Employee are entering into the New Employment Agreement in
connection with the sale of the MaxOnline division and the liquidation of the
Company.

 

WHEREAS, Employee is eligible to receive a severance payment equal to $499,200
and bonus payments in accordance with the Old Employment Agreement.

 

WHEREAS, Company desires to pay to Employee an amount equal to $575,866.67 in
exchange for a complete release of all claims Employee may have against the
Company, including without limitation, severance, bonus and other claims under
the Old Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, it is
agreed as follows:

 

1. Payments by the Company.

 

  a)   The Company agrees that provided Employee signs this Agreement and does
not revoke this Agreement, the Company will pay to Employee the sum of Five
Hundred Seventy-Five Thousand Eight Hundred Sixty-Six Dollars and Sixty-Seven
Cents ($575,866.67), less all required deductions, in exchange for a complete
release as more fully described in Section 2 below.

 

  b)   Employee acknowledges that the Company has paid to Employee the sum of
Forty Thousand Three Hundred Twenty Six Dollars and Forty Cents ($40,326.40),
less all required deductions, constituting accrued and unpaid salary and accrued
and unpaid vacation through August 1, 2003 (the “Termination Date”) under the
Old Employment Agreement.

 

  c)   The Company will reimburse Employee, upon execution of this Agreement,
for all expenses incurred on behalf of the Company and not previously
reimbursed, upon submission of appropriate documentation and consistent with the
Company’s normal policies, such payment to constitute the final reconciliation
of all such amounts.

 

  d)   Employee agrees that he/she will not receive and will not claim from the
Company or any other party released herein any salary, bonus, benefits,
severance pay, stock, stock options, other compensation, expenses or other
payment or obligations of any kind (including without limitation, claims under
the Old Employment Agreement)



--------------------------------------------------------------------------------

other than that which is specifically set forth above or set forth in the New
Employment Agreement.

 

2. Complete Release. As a material inducement to the Company to enter into this
Agreement, Employee releases and forever discharges the Company and each and all
of the Company’s owners, stockholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, parent
companies, divisions, subsidiaries, affiliates, including without limitation,
MaxWorldwide, Inc. (and agents, directors, officers, employees, representatives
and attorneys of such parent companies, divisions, subsidiaries, and affiliates)
(collectively, “Releasees”), or any of them, from any and all “Claims.” Except
for Employee’s (a) claims to enforce the payments and benefits set forth in
Section 1 above, (b) claims and rights under the New Employment Agreement, (c)
indemnification rights under the Company’s charter documents and (d)
indemnification rights under that certain indemnification agreement with the
Company dated March 10, 2002, the term “Claims” includes all charges,
complaints, liabilities, obligations, promises, agreements, damages, suits,
costs, losses, debts, and expenses (including attorneys’ fees and costs actually
incurred) of any nature, known or unknown, which Employee now has, or which
Employee at any time had, or which Employee at any time may have, against each
or any of the Releasees, arising out of or related to any act, omission, or
other thing which existed or occurred on or before the date of Employee’s
signing of this Agreement, including without limitation claims under the Old
Employment Agreement. The Claims released under this Agreement include, but are
not limited to, any rights or obligations arising out of or related to any
alleged violations of any contract or covenant, any tort, any legal restriction
on the right of Releasees or any of them to terminate employees, and any
federal, state or other governmental statute or regulation, including, without
limitation: (1) Title VII of the Civil Rights Act of 1964 (race, color,
religion, sex and national origin discrimination); (2) the Civil Rights Act of
1866, 42 U.S.C. § 1981 (discrimination); (3) the Americans with Disabilities Act
(discrimination against individuals with disabilities); (4) the California Fair
Employment and Housing Act (discrimination, including race, color, national
origin, ancestry, physical handicap, medical condition, marital status, sex or
age); (5) the California Labor Code, §§ 200 et seq., (salary, commission,
compensation, benefits and other matters); (6) the Fair Labor Standards Act of
1938, 29 U.S.C. § 201 et seq. (wage and hour matters); (7) the Consolidated
Omnibus Budget Reconciliation Act of 1985, 29 U.S.C. § 1161 et. seq. (insurance
matters); (8) the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et
seq. (retirement matters); and (9) the Age Discrimination in Employment Act (age
discrimination in employment including discrimination against individuals forty
years of age or over).

 

Employee also acknowledges and agrees that by signing this Agreement, that, in
addition to the matters discussed above, Employee is waiving and releasing any
and all claims, charges, or rights Employee may have under the Age
Discrimination In Employment Act of 1967, as amended (“ADEA”), that this waiver
and release is knowing and voluntary, and that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled as an employee of Company. Employee further acknowledges that
Employee has been advised that: (a) Employee should consult with an attorney (at
Employee’s own expense) prior to executing this Agreement (Employee understands
that whether Employee consults an attorney or not is Employee’s decision); (b)
Employee has at least twenty-one (21) days in which to consider this Agreement
(although Employee may choose to execute this Agreement earlier); (c) this
Agreement does not waive or release any rights or claims Employee may have under
the ADEA which may arise after Employee executes this Agreement; and (d)
Employee has seven (7) days following execution of this Agreement to revoke
Employee’s consent to this Agreement.



--------------------------------------------------------------------------------

3. Knowing and Voluntary Waiver. For the purpose of implementing a full and
complete release and discharge of the Releasees, Employee expressly acknowledges
that this Agreement is intended to include in its effect, without limitation,
all Claims which he/she does not know of or suspect to exist in his favor at the
time of signing this Agreement, and that this Agreement contemplates the release
of any such Claim or Claims.

 

4. Consultation with Counsel; Full and Independent Knowledge and Understanding.
Employee is advised to consult with an attorney of his choice before signing
this Agreement. Employee acknowledges and agrees that he/she has been so
advised; that he/she has fully discussed all aspects of this Agreement with an
attorney chosen by her, to the full extent he/she so desired; that he/she has
carefully read and fully understands all of the provisions of this Agreement;
that he/she has taken as much time as he/she needs for full consideration of
this Agreement; that he/she is voluntarily entering into this Agreement; and
that he/she has the capacity to enter into this Agreement.

 

5. Ownership of Claims. Employee represents and agrees that he/she has not
assigned or transferred, or purported to assign or transfer, to any person or
entity, any Claim or any portion thereof, or interest therein.

 

6. Cooperation and Assistance. Employee agrees that to the extent and in the
manner called upon by the Company to do so, he/she will fully cooperate with the
Company and assist the Company in effecting a smooth transition of his
responsibilities and in dealing with any other matters related to Employee’s
activities as an employee of the Company.

 

7. Governing Law. This Agreement is made and entered into in the State of New
York, and shall in all respects be interpreted, enforced and governed under the
laws of the State of New York.

 

8. Arbitration. Any dispute arising between the parties, including but not
limited to those pertaining to the formation, validity, interpretation, effect
or alleged breach of this Agreement (“Arbitrable Dispute”), will be submitted to
arbitration in New York, New York, before an experienced employment arbitrator
licensed to practice law in New York and selected in accordance with the Model
Employment Arbitration Procedures of the American Arbitration Association. Each
party shall pay the fees of their respective attorneys, the expenses of their
witnesses and any other expenses connected with presenting their claim. Other
costs of the arbitration, including the fees of the arbitrator, cost of any
record or transcript of the arbitration, administrative fees, and other fees and
costs shall be borne equally by the parties, one-half by Employee, on the one
hand, and one-half by the Company, on the other hand. Should either party to
this Agreement institute any legal action or administrative proceeding against
the other with respect to any Claim waived by this Agreement or pursue any other
Arbitrable Dispute by any method other than said arbitration, the responding
party shall be entitled to recover from the initiating party all damages, costs,
expenses and attorneys’ fees incurred as a result of such action.

 

9. Severability. Should any of the provisions of this Agreement be declared or
be determined to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this Agreement.

 

10. Successors. This Agreement shall be binding upon Employee and upon his
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to



--------------------------------------------------------------------------------

the benefit of the Releasees and to their respective heirs, administrators,
representatives, executors, successors and assigns.

 

11. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto, pertaining to the subject matter
hereof.

 

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

Executed on August         , 2003

 

--------------------------------------------------------------------------------

EMPLOYEE

Name:

 

 

Executed on August          2003

 

L90, INC. doing business as “MaxWorldwide”

a Delaware corporation

 

By:

 

--------------------------------------------------------------------------------

An Authorized Officer